Opinion by
Walkeb, J.
It was stipulated that the hides and skins are the same in all material respects as those involved in Rice v. United States (11 Cust. Ct. 118, C. D. 807), which record was incorporated herein. In accordance therewith, those hides and skins in the cases at bar entered for consumption or withdrawn from warehouse subsequent to the effective date of the Argentine Trade Agreement (T. D. 50504) were held dutiable at 5 percent under paragraph 1530 (a) as modified, and those prior to such effective date were held dutiable at 10 percent under paragraph 1530 (a).